Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending in this application.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 for failing to claim any statutory subject matter.  The claims are directed to software per se.  Independent claim 1 is directed to a system that performs every substantive limitation on one or more modules.  Each of the disclosed “search log collection module,” “threshold setting module,” “process evolution module” is broadly interpreted to comprise mere software elements.  Without express implementation of the claim limitations on one or more hardware elements, the system is interpreted as being directed to software element(s).

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 10 recite determining whether a search count is greater than a first threshold and finding a 
The limitation of determining whether a search count is greater than a first threshold and finding a historical search word upon an affirmative determination, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determine” in the context of this claim encompasses the user mentally observing whether the cumulative search count is greater than a pre-defined first threshold, and manually finding a related word in a historical search log if the user determines that the threshold is triggered.  The limitation of determining whether a search count is less than a second threshold and finding a related word in a text, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determine” in the context of this claim encompasses the user mentally observing whether the cumulative search count is less than a pre-defined second threshold, and manually finding a related word in a text if the user determines that the threshold is triggered.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a configured input device. The processor in this step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The claim additionally recites “an input device configured to receive a search word.”  This element represents adding mere extra-solution activity of gathering data in order to carry out the abstract idea.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claims 1, 10 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an input device to receive search words amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 10 also recite “receive a search word.”  This element represents adding mere extra-solution activity of gathering data in order to carry out the abstract idea.  This element is simply appending well-understood, routine conventional activity that is previously known to the industry, specified at a high level of generality, to 

Claim 2-9 and 11-18 depend on claims 1, 10. Therefore, claims 2-9 and 11-18 recite the same abstract idea and the analysis must therefore proceed to Step 2A Prong Two.
Claims 2, 11 recite additionally recite analyze the text to find out top M index words most related to the search word according to the index word list to generate a content-based related word list; and a log-based related word generation module configured to analyze a strength of relevance between any two historical search words in the historical search log to find out top N historical search words most related to the search word to generate a log-based related word list.  The additional element represent a further mental process step of mentally analyzing text to find the most related words to the search word and also evaluating the strength of relevance between words to return most related words. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 2, 11 recite an abstract idea and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 2, 11 are not patent eligible.
Claims 3, 4, 12, 13 additionally recite calculating strength of relevance according to probability at which text and search word appear together or concurrently.  The additional element represent a further mental process step of mentally calculating strength based on probability factors associated with word co-occurrence. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 3, 4, 12, 13 recite an abstract idea and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 3, 4, 12, 13, are not patent eligible.
Claims 5, 6, 14, 15, additionally recite calculating discrimination value based on degree of difference of words appearing in text.  The additional element represent a further mental process step of mentally calculating discrimination based on observed words appearing in text and search log. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 5, 6, 14, 15 recite an abstract idea and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 5, 6, 14, 15, are not patent eligible.
Claims 7, 16 additionally recite a word segmentation module configured to receive the search word, wherein when the search word cannot be found in the text, the word segmentation module parses the search word into at least one index word according to the index word list.  The additional element represent a further mental process step of observing if a word is found in the text and if it is not found then indexing the new word. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 7, 16 recite an abstract idea and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 7, 16, are not patent eligible.
Claims 8, 17, additionally recite a new word recognition module configured to recognize whether the related word contains a new word which cannot be found in the index word list, wherein when the new word is included in the related word, the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 8, 17, are not patent eligible
Claims 9, 18 additionally recite wherein the system is performed by a processor or a software program loaded into the system by the processor.  The processor in this step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  receiving “a search word.”  The claim recites “an input device configured to receive a search word” but does not positively recite any search word being received by the system for analysis.

Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claims 1 and 10 recite, in part, “wherein, when the cumulative search count of the search word is between the first threshold and the second threshold, the process evolution module optimizes the middle search process to find out at least one related word and/or at least one historical search word that are most related to the attributes or content of the search word from the text and the historical search log.”  The claim language is unclear whether the middle search find a related word from the text or the search log or from both.  Furthermore, the claim limitations are in direct contradiction with the specification describing the “middle search process” as determining “when the cumulative search count of the search word 112 is greater than the second threshold but less than the first threshold, then the system 100 accumulates a certain number of search logs for the process evolution module 140 to perform a middle search process” (see Applicant’s Specification, Fig., 3, [0030]).  In other words, it appears that initiating a portion of the middle search requires search count to be greater than the second threshold, and not, as claimed, less than the second threshold.  

Furthermore, the claim limitations are indefinite in describing when to find a term in a “log-based related word list” and when to find a word in a “content-based related word list” or when to search both because the claim limitations do not disclose how to deal with at least one overlap situation.  Specifically, a search 

Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 12 recite, in part, “calculates the strength of relevance according to a probability at which the search word and the index words appear in the text separately or concurrently.”  However, the claim limitation does not make it clear how the strength is calculated when the search word and the index words appear in the text separately, nor does not make it clear how the strength is calculated when the search word and the index words appear in the text concurrently. 

Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 13 recite, in part, “calculates the strength of relevance according to a probability at which one or more attributes or content of the search word and the historical search words appear in the historical search log separately or concurrently.”  However, the claim limitation does not make it clear how the strength is calculated when the search word and the historical words appear in the log separately, nor does not make it clear how the strength is calculated when the search word and the words appear in the log concurrently.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9-11, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guha et al., US 2009/0319517 (hereinafter Guha).


an input device configured to receive a search word (see [0027], “search query 109 submitted” by “user”); 
a search log collection module configured to determine whether a cumulative search count of the search word is greater than a first threshold or less than a second threshold (see [0046], “query for "train cake pan" can be considered commercially relevant if it was submitted in excess of a minimum frequency of submission threshold, and if it was not submitted in excess of the maximum frequency of submission threshold” where determining relevance based on value falling within min and max threshold represents determining count greater than first and less than second threshold); 
a threshold setting module configured to set the first threshold or the second threshold in terms of a number of search logs (see [0040], “search queries submitted by users and stored in query logs 128,” [0046], [0054], “threshold can be selected” represents setting the first and second threshold); and 
a process evolution module configured to adjust a search process according to the number of search logs, wherein when the cumulative search count of the search word is greater than the first threshold, the process evolution module finds at least one historical search word related to attributes or content of the search word according to a historical search log (see [0045] - [0046], where determining “The query for "train cake pan" can be considered commercially identify a candidate query” based on determination represents finding a related historical search word), 
wherein, when the cumulative search count of the search word is less than the second threshold, the process evolution module performs an initial search process to find out at least one related word related to the attributes or content of the search word from a text (see [0045] – [0046], where “if it was not submitted in excess of the maximum frequency of submission threshold” represents determining search count is less than second threshold, [0041] – [0044], “landing pages related to the candidate queries by use of the search engine 112” and “the search engine 112 can be used to search (e.g., a web index 120) for landing pages related to the candidate query and generate candidate query-page tuples” represents finding at least one related word from a text), 
wherein, when the cumulative search count of the search word is between the first threshold and the second threshold, the process evolution module optimizes the middle search process to find out at least one related word and/or at least one historical search word that are most related to the attributes or content of the search word from the text and the historical search log (see [0045] – [0046], “query for "train cake pan" can be considered commercially relevant if it was submitted in excess of a minimum frequency of submission threshold, and if it was not submitted in excess of the maximum frequency of submission threshold” where determining relevance based on value falling within min and 

For claims 2, 11, Guha teaches further comprising: 
an index word list (see [0027] – [0029], “index the content provided by the publishers 106 and advertisers 102 (e.g., an index of cached web documents such as web index 120) for later search and retrieval of search results 118 that are relevant to the queries”); and 
a content-based related word generation module configured to analyze the text to find out top M index words most related to the search word according to the index word list to generate a content-based related word list (see [0027] – [0030], “keywords submitted as part of a search query through a search engine 112 that is used to retrieve responsive search results” where responsive search results represents finding out top indexed words to generate content-based related word list); and 
a log-based related word generation module configured to analyze a strength of relevance between any two historical search words in the historical search log to find out top N historical search words most related to the search word to generate a log-based related word list (see [0041], “identify stored queries from query logs 128 that are determined to be relevant to particular landing pages. The query-page identifier 114 first identifies candidate queries 

For claim 7, 16, Guha teaches further comprising: a word segmentation module configured to receive the search word, wherein when the search word cannot be found in the text, the word segmentation module parses the search word into at least one index word according to the index word list (see [0029], “search engine 112 can index the content,” [0087], “adding the query” to index). 

For claims 9, 18, Guha teaches wherein the system is performed by a processor or a software program loaded into the system by the processor (see [0131], “The system 1300 and includes a processor 1310, a memory 1320, a storage device 1330, and an input/output device 1340. Each of the components 1310, 1320, 1330, and 1340 can, for example, be interconnected using a system bus 1350. The processor 1310 is capable of processing instructions for execution within the system 1300”). 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6, 8, 12-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guha et al., US 2009/0319517 (hereinafter Guha) in view of Franks et al., US 2008/0140644 (hereinafter Franks).

For claim 3, 12, Franks teaches wherein the content-based related word generation module calculates the strength of relevance according to a probability at which the search word and the index words appear in the text separately or concurrently (see [0049], [0054] – [0056], “vectors are created in a way to capture the different strengths of relationships between compositions within the database,” [0064], “define their strength of association to the core term by distance scores” where distance scores represent probability search word and index word appear concurrently).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Guha with the teachings of Franks to analyze and utilized calculated relationships between certain terms (see Franks, [0048] – [0049]).

strengths of relationships between compositions within the database,” [0064], “define their strength of association to the core term by distance scores” where distance scores represent probability search word and index word appear concurrently).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Guha with the teachings of Franks to analyze and utilized calculated relationships between certain terms (see Franks, [0048] – [0049]).

For claims 5, 14, Franks teaches further comprising: a discrimination value calculation module configured to calculate a discrimination value of each related word according to the index word list, the log-based related word list and the content-based related word list (see [0056], “shared unique attributes within a defined context and theme,” [0061], “data values of unique associations” for each word/term); and a related word recommendation module configured to compare the discrimination value of each related word in the log-based related word list with the discrimination value of each related word in the content-based related word list to select top P related words having largest discrimination values from the content-based related word list and the log-based related word list according to a sorting of the discrimination value of each related word (see Franks, [0061] - two or more terms sharing a very unique set of attributes are scored highly” represents selecting top words with largest discrimination values).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Guha with the teachings of Franks to analyze and utilized calculated relationships and unique associations between certain terms (see Franks, [0048] – [0049], [0061] – [0066]).

For claim 6, 15, the combination teaches wherein the discrimination value calculation module calculates the discrimination value according to a degree of difference of each related word appearing in the text, and the degree of difference is related to a frequency at which each related word appears in the text or a plurality of texts (see Franks, [0061] - [0066] “In certain embodiments discussed herein, the system gives a high relationship score to two or more terms which appear often together. In certain other embodiments, two or more terms sharing a very unique set of attributes are scored highly,” [0155], “term frequency of a particular term across an object may be compared with the term frequency across a segment and also with the number of terms shared by the object and the section, and the resulting score may be a function of these variables”). 

newly captured term and the other core terms within the frame at the state 305,” [0129], “collectively analyzes or "mines" the information database in order to create and maintain the relationships database 1040 in response to new data that may be stored in the information database 1020”). 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al., US 2008/0256035. [0037] “For example, a query pair consisting of (q1,q2)=("martin guitar", "acoustic guitar") may be above a predetermined threshold as "martin guitar" specifies a specific brand of "acoustic guitar" and may be considered frequently occurring. However, a query pair consisting of (q3,q4)=("acoustic guitar", "used car") may be considered threshold as the two queries are related to differing subject matter with little, if any, overlap”
Lamping et al., US 8,346,757. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JENSEN HU/Primary Examiner, Art Unit 2169